Citation Nr: 1423392	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for joint aches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from April 1987 to August 1987 and active military service from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana.  

In September 2010, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In March 2011, the case was remanded to obtain additional treatment records, Social Security Administration (SSA) records, and to afford the Veteran VA examinations.  As discussed below, further remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, another remand is necessary.  Regarding the issues of service connection for joint aches and headaches, the Veteran was afforded a VA examination in May 2011.  The examiner report contains references to service treatment records (STRs) that do not belong to the Veteran in this case.  Consequently, a remand is necessary to obtain an addendum opinion from the May 2011 examiner that only address the STRs belonging to the current Veteran.

The Veteran was afforded a VA psychiatric examination in April 2011 for his memory loss and acquired psychiatric disorder claims.  The Veteran was diagnosed with depressive disorder, NOS and a negative nexus opinion was provided.  Subsequently, the Veteran submitted a December 2011 letter from his VA physician showing that he has been diagnosed with PTSD.  Neither this letter nor the Veteran's treatment records indicate what stressor(s) the diagnosis is premised upon.  As the RO previously conceded combat-related PTSD stressors, a remand is necessary to obtain a clarification opinion from the Veteran's VA physician regarding the stressor(s) supporting the diagnosis of PTSD.  As the Veteran's treatment records suggest that his memory problems may be due to psychiatric issues, the issue of service connection for memory loss is inextricably intertwined and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Louisville VA Medical Center, from the Scott County Community Based Outpatient Clinic, and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the May 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a disorder manifested by joint pain and headaches that are related to his military service, to include undiagnosed illness or diagnosed medically unexplained chronic multi-symptoms illness, or otherwise related to service.  The examiner should only address the Veteran's STRs found in the service department envelope labeled with the Veteran's name.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Obtain a clarification opinion from the Veteran's VA physician, R.N, M.D., who provided the December 2011 letter showing a diagnosis of PTSD.  Dr. R.N. should be asked to identify what stressor(s) supports the Veteran's diagnosed PTSD.  Dr. R.N. should also be asked whether the Veteran has memory loss related to his diagnosed PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.  If Dr. R.N. must resort to speculation to render the requested opinion, he must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the opinion reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



